IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10422
                         Summary Calendar



TERRY C. RICHARDS,

                                         Plaintiff-Appellant,

versus

CITY OF WEATHERFORD,

                                         Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:00-CV-1807-E
                        --------------------
                          October 16, 2001

Before JOLLY, DAVIS and DeMOSS, Circuit Judges.

PER CURIAM:*

     Terry C. Richards (Richards) appeals the district court’s

dismissal of his civil rights compliant for failure to state a

claim under Fed. R. Civ. P. 12(b)(6).   The district court, having

dismissed Richards’ due process claims, declined to exercise

supplemental jurisdiction over his state-law claims.

     Richards argues that he had a protected property interest in

his duties and responsibilities as a municipal judge, which he

was unable to perform after he was placed on administrative

leave.   He does not, however, point to any guarantee, mutual

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10422
                                -2-

understanding, contract, law, or oral agreement, that created a

protected property interest in his duties and responsibilities as

a municipal judge.   See Tex. Gov’t Code Ann. §§ 29.003 and

29.005; Jett v. Dallas Indep. Sch. Dist., 798 F.2d 748, 754 (5th

Cir. 1986); Winkler v. County of DeKalb, 648 F.2d 411, 414 (5th

Cir. 1981); Kelleher v. Flawn, 761 F.2d 1079, 1087 (5th Cir.

1985).   Accordingly, the district court did not err in finding

that Richards had failed to state a claim that the defendant

deprived him of a protected property interest.

     Richard also argues that the defendant deprived him of a

protected liberty interest.   We will not consider his claim, made

for the first time on appeal, that his placement on

administrative leave was tantamount to a constructive discharge.

See Whitehead v. Johnson, 157 F.3d 384, 387-88 (5th Cir. 1998).

This court has held that when an employee retains his position

even after being defamed by a public official, the only claim of

stigma he has derives from the injury to his reputation, an

interest that does not rise to the level of a liberty interest.

See Moore v. Otero, 557 F.2d 435, 437-38 (5th Cir. 1977).

Accordingly, because Richards was placed on administrative leave,

and not discharged, he cannot state a claim that he was deprived

of a protected liberty interest.

     Richards has also failed to show that the district court

abused its discretion in declining to exercise supplemental

jurisdiction over his state-law claims.   See Batiste v. Island

Records, Inc., 179 F.3d 217, 226 (5th Cir. 1999).     The district

court’s judgment is therefore AFFIRMED.